2009 ROWAN COMPANIES, INC. INCENTIVE PLAN

(as Amended and Restated and as Assumed and Adopted by

Rowan Companies plc, Effective May 4, 2012)

 

RESTRICTED SHARE UNIT NOTICE

 

1.Grant of Restricted Share Units. Rowan Companies plc, a public limited company
incorporated under English law (the “Company”), has assumed and adopted the 2009
Rowan Companies, Inc. Incentive Plan, as amended and restated (the “Plan”). To
carry out the purposes of the Plan, and subject to the conditions described in
this Notice and the Plan, the Company hereby grants to _________ (the
“Participant”) ______ Restricted Share Units (the “RSUs”), effective as of March
6, 2013 (the “Grant Date”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Plan; the Plan is incorporated herein
by reference as part of this Notice.

 

2.Vesting; Payment.   

 

(a) The RSUs shall vest and become non-forfeitable with respect to one-third of
the RSUs on the first anniversary of the Grant Date and an additional one-third
of the RSUs on each of the second and third anniversaries of the Grant Date,
subject to the Participant’s continued Employment through each applicable
vesting date (each date on which RSUs vest in accordance with this sentence, a
“Vesting Date”). Notwithstanding the foregoing, if (A) (i) the Participant’s
Employment terminates by reason of Retirement (as defined below), (ii) the
Participant provides the Company with at least thirty (30) days’ notice prior to
such Retirement, and (iii) the Grant Date set forth above is more than six (6)
months prior to the date on which the Participant’s Employment terminates by
reason of Retirement, or (B) the Participant’s Employment terminates by reason
of the Participant’s Disability (as defined below) or death, then, in any case,
the RSUs shall become fully vested and non-forfeitable upon the Participant’s
termination of Employment (to the extent not then-vested). If the Participant’s
Employment terminates other than by reason of Retirement, Disability or death,
the RSUs shall (to the extent not then-vested) be forfeited as of the date the
Participant’s Employment so terminates unless determined otherwise by the
Committee.

 

(b) Payment to the Participant of amounts due in respect of any RSUs that vest
in accordance herewith shall be made in Shares on the earliest to occur of: (i)
the Vesting Date on which such RSUs vest, (ii) the Participant’s “separation
from service” (within the meaning of Section 409A of the Code) (“Separation from
Service”) by reason of the Participant’s Retirement or Disability, and (iii) the
Participant’s death. The Company shall distribute such Shares to the Participant
(or his or her estate, as applicable) on or within ten (10) days after the
applicable event requiring such distribution. Notwithstanding anything herein to
the contrary, if the Company determines that paying such amounts at the time set
forth in this Section 2(b) would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be made to the
Participant prior to the expiration of the six (6)-month period following the
Participant’s Separation from Service if the Participant is a “specified
employee” (within the meaning of Section 409A of the Code) on the date of his or
her Separation from Service (as determined by the Company in accordance with
Section 409A of the Code). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first (1st) day following the end
of such six (6)-month period, the Company shall pay the Participant the
cumulative amounts that would have otherwise been payable to the Participant
during such six (6)-month period.

 



1

 

 

 

3.Establishment of Accounts. The Company shall maintain an appropriate
bookkeeping record (the “RSU Account”) that from time to time will reflect the
Participant’s name and the number of RSUs credited to the Participant.

 

4.Retirement. For purposes of this Notice, “Retirement” of an Employee shall
have occurred if, as of the Employee’s date of termination of Employment, the
Employee (i) has attained at least 60 years of age and (ii) has completed at
least five (5) consecutive years of service as an Employee to the Company or an
Affiliate thereof.

 

Determination of the date of termination of Employment by reason of Retirement
and the satisfaction of the requirements for Retirement shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

5.Disability. For purposes of this Notice, “Disability” means the Participant is
“disabled” within the meaning of Treasury Regulation Section 1.409A-3(i)(4).

 

Determination of the date of termination of Employment by reason of Disability
and the satisfaction of the requirements for Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

6.Employment Relationship. For purposes of this Notice and the RSUs, the
Participant shall be considered to be in the Employment of the Company or an
Affiliate as long as the Participant is actively providing services to the
Company or an Affiliate. In the event the Participant ceases to be in the
Employment of the Company or an Affiliate (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any), unless otherwise provided in this Notice or
determined by the Company, the Participant’s right to vest in the RSUs under the
Plan, if any, will terminate effective as of the date that the Participant is no
longer actively providing services and will not be extended by any notice period
(e.g., the Participant's period of active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any).

 

Any question as to whether and when there has been a termination of such
Employment shall be based on such evidence as the Committee may require and a
determination by the Committee as to the date of such termination shall be final
and controlling on all interested parties.

 

7.Dividend Equivalents.   The Participant shall be entitled to receive an amount
equal to any cash dividend that may be paid on a Share for each RSU held by the
Participant when such dividend is paid (“Dividend Equivalent”), provided that
(i) the Participant shall have no right to receive the Dividend Equivalent
unless and until the associated RSU vests (ii) the Dividend Equivalent shall not
accrue interest, and (iii) the Dividend Equivalent shall be paid in cash
(reduced by the amount of any Tax-Related Items, as defined below) at the time
that the associated RSU vests.

 

8.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”) is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including, but
not limited to, the grant, vesting or settlement of the RSUs, the subsequent
sale of any Shares acquired pursuant to the RSUs and the receipt of any
dividends or dividend equivalents, and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant's liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 



2

 

 

 

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(a) withholding from the Participant's wages or other cash payment (including
the cash payment referred to in Section 7 above) made to the Participant by the
Company and/or the Employer;

 

(b) withholding from proceeds of the sale of Shares acquired upon payment of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant's behalf pursuant to this authorization without
further consent);

 

(c) selling or transferring to the employee benefit trust established in
connection with the Company’s adoption and assumption of the Plan a number of
Shares that would otherwise be issued upon payment of the RSUs; or

 

(d) withholding in Shares to be issued upon payment of the RSUs;

 

provided, however, that the Participant agrees and acknowledges that, unless the
Committee determines otherwise, the Company or the Employer, as applicable, will
withhold Shares to be issued upon payment of the RSUs pursuant to subsection (d)
above; and provided further, that if the Participant is a Section 16 officer of
the Company under the Exchange Act, the Participant may elect the method of
withholding from alternatives (a)-(d) herein in advance of any relevant
withholding event, and in the absence of the Participant’s timely election, the
Company will withhold Shares to be issued upon payment of the RSUs pursuant to
subsection (d) above.

 

Depending on the withholding method actually used, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates in which case the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
Shares. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares subject to the vested RSUs, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.

 

The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant's obligations in connection
with the Tax-Related Items.

 



3

 



 

9.Reorganization of the Company.   The existence of this Notice shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference shares ahead of or affecting the Shares or the rights thereof;
the dissolution or liquidation of the Company; any sale or transfer of all or
any part of its assets or business; or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

10.Recapitalization Events.   In the event of share dividends, spin-offs of
assets or other extraordinary dividends, share splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Shares or to RSUs shall mean and include all securities or other property (other
than cash) that holders of Shares are entitled to receive in respect of Shares
by reason of each successive Recapitalization Event, which securities or other
property (other than cash) shall be treated in the same manner and shall be
subject to the same restrictions as the underlying RSUs.

 

11.Transfer of RSUs. No right to receive payment hereunder shall be transferable
or assignable by the Participant, except by will or the laws of descent and
distribution.

 

12.Certain Restrictions.   By accepting the RSUs granted under this Notice, the
Participant acknowledges that he or she will enter into such written
representations, warranties and Notices and execute such documents as the
Company may reasonably request in order to comply with the terms of this Notice
or the Plan, or securities laws or any other applicable laws, rules or
regulations.

 

13.Recoupment.   Notwithstanding any provision of this Notice to the contrary,
the Committee may, in its sole discretion:

 

(a) recoup from the Participant all or a portion of the Shares issued or cash
paid under this Notice if the Company’s reported financial or operating results
are materially and negatively restated within five years of the grant or payment
of such amounts; and

 

(b) recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or Employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the Shares issued or cash paid under this Notice within five years
of such conduct.

 

In addition, the RSUs are subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to the
Participant.

 

 

4

 



 

Any Shares subject to recoupment may be transferred to the employee benefit
trust established in connection with the Company’s adoption and assumption of
the Plan, and the Participant agrees to execute any documents necessary to
effectuate such transfer.

 

14.Code Section 409A; No Guarantee of Tax Consequences.   This award of RSUs is
intended to comply with Code Section 409A and the provisions hereof shall be
interpreted and administered consistently with such intent. Notwithstanding any
provision of the Plan or this Notice to the contrary, if at any time the
Committee determines, in its sole discretion, that this award of RSUs (or any
portion thereof) may not be compliant with Code Section 409A, the Committee
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan or this Notice, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
provide for either the RSUs to be exempt from the application of Code Section
409A or to comply with the requirements of Code Section 409A; provided, however,
that this Section 14 shall not create any obligation on the part of the Company
to adopt any such amendment, policy or procedure or take any such other action,
nor shall the Company have any liability for failing to do so. The Company makes
no commitment or guarantee to the Participant that any particular tax treatment
will apply or be available to any person eligible for benefits under this
Notice.

 

15.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company, the Employer and any Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 

The Participant understands that the Company, the Employer and any Affiliates
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all RSUs or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

 

The Participant understands that Data will be transferred to such share plan
service provider as may be selected by the Company, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant may request
a list with the names and addresses of any potential recipients of Data by
contacting his or her human resources representative. The Participant authorizes
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan. Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her human resources representative. Further, the
Participant is providing his or her consents herein on a purely voluntary basis.
If the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, his or her Employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant's consent is that the Company would not
be able to grant RSUs or other equity awards to the Participant or administer or
maintain such awards. Therefore, the Participant’s refusal or withdrawal of his
or her consent may affect the Participant’s ability to participate in the Plan.
For more information on the consequences of the Participant’s refusal to consent
or withdrawal of consent, the Participant may contact his or her human resources
representative.

 



5

 

 

 

16.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

17.Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

 

(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company.

 

(d) the grant of RSUs and the Participant's participation in the Plan shall not
create a right to Employment or be interpreted as forming an Employment or
service contract with the Company, the Employer or any Affiliate and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate the Participant's Employment relationship (if any);

 

(e) the Participant is voluntarily participating in the Plan;

 

(f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

 

(g) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long service awards, pension or retirement or
welfare benefits or similar payments;

 

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of Participant's
Employment or other service relationship to the Company or the Employer (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant's employment agreement, if any), and in consideration
of the RSUs to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company, its
Affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, its Affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 



6

 

 

 

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Notice do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Shares; and

 

(k) neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant's local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to the Participant pursuant to the payment of the RSUs or the subsequent
sale of any Shares acquired upon payment.

 

18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

19.Amendment and Termination. Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice that adversely affects the Participant's
rights hereunder in any material respect or termination of this Notice shall be
made by the Company without the written consent of the Participant.

 

20.Binding Effect. This Notice shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under the
Participant.

 

21.Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of England and Wales, without regard to conflict of laws
principles.

 

22.Severability.   In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

 

23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the RSUs
and on any Shares issued under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

24.Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach by the Participant or any other
Participants.

 



7

 

 

 



2009 ROWAN COMPANIES, INC. INCENTIVE PLAN

(as Amended and Restated and as Assumed and Adopted by

Rowan Companies plc, Effective May 4, 2012)

 

SHARE APPRECIATION RIGHT NOTICE

 

1.Grant of SAR. Rowan Companies plc, a public limited company incorporated under
English law (the “Company”), has assumed and adopted the 2009 Rowan Companies,
Inc. Incentive Plan, as amended and restated (the “Plan”), and Annex 2 to the
Plan. To carry out the purposes of the Plan and Annex 2 to the Plan, and subject
to the conditions described in this Notice and the Plan, the Company hereby
grants to ________________ (the “Participant”), effective as of March 6, 2013
(the “Grant Date”), a share appreciation right (“SAR”) with respect to ______
Shares. All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan; references in this Notice to the Plan shall be
taken to include Annex 2 to the Plan; the Plan is incorporated herein by
reference as a part of this Notice.

 

2.Exercise Price. The exercise price of Shares purchased pursuant to the
exercise of this SAR shall be $            per Share.

 

3.Exercise of SAR. Subject to the Participant’s continued Employment through
each applicable vesting date, this SAR shall vest and be exercisable in the
manner described below for one-third of the aggregate number of Shares subject
to the SAR on and after the first anniversary of the Grant Date and an
additional one-third of such Shares on and after each of the second and third
anniversaries of the Grant Date; provided, however, that if (X) (i) the
Participant’s Employment terminates by reason of Retirement (as defined below),
(ii) the Participant provides the Company with at least thirty (30) days’ notice
prior to such Retirement, and (iii) the Grant Date set forth above is more than
six (6) months prior to the date on which the Participant’s Employment
terminates by reason of Retirement, or (Y) the Participant’s Employment
terminates by reason of the Participant’s death or Disability (as defined
below), then, in any case, the SAR shall become fully vested and exercisable
upon such termination of Employment (to the extent not then-vested and
exercisable). Notwithstanding anything herein to the contrary, a SAR may be
exercised only prior to its expiration date and, except as otherwise provided
below, only while the Participant remains an Employee of the Company or an
Affiliate. This SAR shall not be exercisable in any event after the expiration
of ten years from the Grant Date hereof. The SAR will terminate and cease to be
exercisable upon the Participant’s termination of Employment with the Company
and its Affiliates, except that:

 

(a)If the Participant’s Employment terminates by reason of Retirement, the
Participant may exercise this SAR at any time during the period of five years
following the date of such termination (or, if shorter, during the period ending
on the ten-year anniversary of the Grant Date of the SAR) as to the number of
Shares that the Participant was entitled to purchase hereunder as of the date
his or her Employment so terminates (after taking into account any accelerated
vesting that occurs in connection with such Retirement, if any).

 

(b)If the Participant’s Employment terminates by reason of Disability, the
Participant may exercise this SAR at any time during the period of five years
following the date of such termination (or, if shorter, during the period ending
on the ten-year anniversary of the Grant Date of the SAR) as to the number of
Shares that the Participant was entitled to purchase hereunder as of the date
his or her Employment so terminates, plus such additional number of Shares, if
any, that the Committee, in its sole discretion, may be purchased pursuant to
the SAR as of such Disability.

 

 

1

 



 

(c)If the Participant dies while an Employee or within the five-year period
following the date of the Participant’s termination of Employment by reason of
Retirement or Disability, the legal representative of the Participant’s estate,
or the person who acquires this SAR by bequest or inheritance or by reason of
the death of the Participant, may exercise this SAR (to the extent then-vested
and exercisable, after taking into account any accelerated vesting that occurs
in connection with the Participant’s death, Disability or Retirement, as
applicable, if any) at any time during the period of two years following the
date of the Participant’s death (or, if shorter, during the period ending on the
ten-year anniversary of the Grant Date of the SAR).

 

(d)If the Participant’s Employment terminates other than by reason of
Retirement, Disability or death, this SAR (to the extent vested as of the date
of termination and not exercised prior thereto) may be exercised by the
Participant during the 90 days following the date the Participant’s Employment
so terminates and shall terminate thereafter.

 

4.Exercise. Subject to the limitations set forth herein and in the Plan, this
SAR may be exercised by written notice provided to the Company, and may only be
exercised with respect to a number of Shares with respect to which the SAR is
then exercisable. Upon exercise of the SAR, the product of the number of the
Shares as to which the SAR is exercised multiplied by the excess of the Fair
Market Value (determined in accordance with the terms of the Plan) over the
Exercise Price shall become payable to the Participant in Shares, or, in the
sole discretion of the Committee, in cash. Such Share issuance or single
lump-sum cash payment shall be made as soon as practicable after the date of
exercise, but no later than 45 days thereafter. Notwithstanding anything to the
contrary contained herein, the Participant agrees that he or she will not
exercise the SAR granted pursuant hereto, and that the Company will not be
obligated to issue any Shares pursuant to this Notice, if the exercise of the
SAR or the issuance of such Shares would constitute a violation by the
Participant or by the Company of any provision of any law or regulation of any
governmental authority or any securities exchange or transaction quotation
system.

 

5.Retirement. For purposes of this Notice, “Retirement” of an Employee shall
have occurred if, as of the Employee’s date of termination of Employment, the
Employee (i) has attained at least 60 years of age and (ii) has completed at
least five (5) consecutive years of service as an Employee with the Company or
an Affiliate thereof.

 

Determination of the date of termination of Employment by reason of Retirement
and the satisfaction of the requirements for Retirement shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

6.Disability. For purposes of this Notice, “Disability” means the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than 12 months, receiving disability benefits under the applicable
disability plan of the Company (or of an Affiliate).

 

Determination of the date of termination of Employment by reason of Disability
and the satisfaction of the requirements for Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 



2

 

 

 

7.Employment Relationship. For purposes of this Notice and the SAR, the
Participant shall be considered to be in the Employment of the Company or an
Affiliate as long as the Participant is actively providing services to the
Company or an Affiliate. In the event the Participant ceases to be in the
Employment of the Company or an Affiliate (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any), unless otherwise provided in this Notice or
determined by the Company, the Participant’s right to vest in the SAR under the
Plan, if any, will terminate effective as of the date the Participant is no
longer actively providing services and will not be extended by any notice period
(e.g., the Participant’s period of active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any);
furthermore, the period of time during which the Participant has the right to
exercise the SAR after termination of Employment, if any, will be measured from
the date that the Participant is no longer actively providing services and will
not be extended by any notice period.

 

Any question as to whether and when there has been a termination of such
Employment shall be based on such evidence as the Committee may require and a
determination by the Committee as to the date of such termination shall be final
and controlling on all interested parties.

 

8.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”) is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the SAR, including, but
not limited to, the grant or exercise of the SAR, the issuance of Shares upon
exercise of the SAR, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends, and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the SAR
to reduce or eliminate the Participant's liability for Tax-Related Items or
achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the date of grant and
the date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(a)withholding from the Participant's wages or other cash compensation paid to
the Participant by the Company and/or the Employer;

 



3

 

 

 

(b)withholding from proceeds of the sale of Shares acquired upon exercise of the
SAR either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant's behalf pursuant to this authorization without
further consent);

 

(c)selling or transferring to the employee benefit trust established in
connection with the Company’s adoption and assumption of the Plan a number of
Shares that would otherwise be issued upon exercise of the SAR; or

 

(d)withholding in Shares to be issued upon exercise of the SAR;

 

provided, however, that the Participant agrees and acknowledges that, unless the
Committee determines otherwise, the Company or the Employer, as applicable, will
withhold Shares to be issued upon exercise of the SARs pursuant to subsection
(d) above; and provided further, that if the Participant is a Section 16 officer
of the Company under the Exchange Act, the Participant may elect the method of
withholding from alternatives (a) – (d) herein in advance of any relevant
withholding event, and in the absence of the Participant’s timely election, the
Company will withhold in Shares upon the relevant withholding event pursuant to
subsection (d) above.

 

Depending on the withholding method actually used, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates in which case the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
Shares. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares subject to the exercised portion of the SAR, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.

 

The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant's obligations in connection
with the Tax-Related Items.

 

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the SAR is not made within ninety (90)
days of any event giving rise to the income tax liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by the Participant to the Employer, effective on the Due
Date. The loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to herein or otherwise permitted under the Plan.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant shall not be eligible for a loan to cover the income tax
due as described above. In the event the Participant is such a director or
executive officer and the income tax due is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax will
constitute a benefit to the Participant on which additional income tax and
national insurance contributions (“NICs”) will be payable. The Company or the
Employer may recover any such additional income tax and NICs at any time
thereafter by any of the means referred to herein or otherwise permitted under
the Plan. The Participant will also be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime.

 



4

 

 

 

9.Reorganization of the Company.   The existence of this Notice shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference shares ahead of or affecting the Shares or the rights thereof;
the dissolution or liquidation of the Company; any sale or transfer of all or
any part of its assets or business; or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

10.Recapitalization Events.   In the event of share dividends, spin-offs of
assets or other extraordinary dividends, share splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Shares shall mean and include all securities or other property (other than cash)
that holders of Shares are entitled to receive in respect of Shares by reason of
each successive Recapitalization Event, and the exercise price of the SAR shall
be adjusted as deemed necessary or appropriate in the sole discretion of the
Committee to prevent enlargement or dilution of the Participant’s rights under
this Notice.

 

11.Status of Shares. The Company intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”), the Shares acquirable upon
exercise of this SAR and to keep such registration effective throughout the
period that this SAR is exercisable. In the absence of such effective
registration or an available exemption from registration under the Act, issuance
of Shares acquirable upon exercise of the SAR will be delayed until registration
of such Shares is effective or an exemption from registration under the Act is
available. In the event exemption from registration under the Act is available
upon an exercise of this SAR, the Participant (or the person permitted to
exercise this SAR in the event of the Participant’s Disability or death), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require
assuring compliance with applicable securities laws. The Company shall incur no
liability to the Participant for failure to register the Shares or maintain the
registration.

 

The Shares which the Participant may acquire by exercising this SAR will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable securities laws, whether federal or state. The Participant is
hereby notified (i) that the certificates or other representation of the Shares
purchased under this SAR may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws, (ii)
that the Company may refuse to register the transfer of the Shares purchased
under this SAR on the share transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law and (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of such Shares.

 

12.Transfer of SAR. Except as provided herein, all rights granted hereunder
shall not be transferable other than by will or the laws of descent and
distribution and shall be exercisable during the Participant’s lifetime only by
the Participant or, in the case of the Participant’s death, the legal
representative of the Participant’s estate or the person who acquires this SAR
by bequest or inheritance or by reason of the death of the Participant, or in
the case of the Participant’s Disability, by the Participant’s guardian (if
applicable). Any purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance of this SAR that does not satisfy the requirements set
forth hereunder shall be void and unenforceable against the Company.

 



5

 

 

 

13.Certain Restrictions.   By accepting the SAR granted under this Notice, the
Participant acknowledges that he will enter into such written representations,
warranties and Notices and execute such documents as the Company may reasonably
request in order to comply with the terms of this Notice or the Plan, or
securities laws or any other applicable laws, rules or regulations.

 

14.Recoupment.   Notwithstanding any provision of this Notice to the contrary,
the Committee may, in its sole discretion:

 

(a)recoup from the Participant all or a portion of the Shares issued or cash
paid under this Notice if the Company’s reported financial or operating results
are materially and negatively restated within five years of the issuance or
payment of such amounts and may cancel any portion of the SAR not yet exercised
(whether or not vested); and

 

(b)recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or Employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the Shares issued or cash paid under this Notice within five years
of such conduct and may cancel any portion of the SAR not yet exercised (whether
or not vested).

 

In addition, the SAR is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to the
Participant.

 

Any Shares subject to recoupment may be transferred to the employee benefit
trust established in connection with the Company’s adoption and assumption of
the Plan, and the Participant agrees to execute any documents necessary to
effectuate such transfer.

 

15.Shareholder Rights.   Prior to exercise and receipt of any underlying Shares,
a Participant shall have no rights of a shareholder with respect to the Shares
subject to the SAR.

 

16.Code Section 409A; No Guarantee of Tax Consequences.   This award of the SAR
is intended to be exempt from Code Section 409A and the provisions hereof shall
be interpreted and administered consistently with such intent. Notwithstanding
any provision of the Plan or this Notice to the contrary, if at any time the
Committee determines, in its sole discretion, that this SAR (or any portion
thereof) may be subject to Code Section 409A, the Committee shall have the right
in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Notice, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Committee determines are necessary or appropriate to provide for
either the SAR to be exempt from the application of Code Section 409A or to
comply with the requirements of Code Section 409A; provided, however, that this
Section 16 shall not create any obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so. The Company makes no
commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Notice.

 



6

 

 

 

17.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company, the Employer and any Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 

The Participant understands that the Company, the Employer and any Affiliates
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of any SAR or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

 

The Participant understands that Data will be transferred to such share plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The recipients of Data may be located in the United States or
elsewhere, and the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting his or her human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her human resources
representative. Further, the Participant is providing his or her consents herein
on a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her Employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant's
consent is that the Company would not be able to grant the SAR or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant’s refusal or withdrawal of his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant may contact his or her human resources representative.

 

18.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 



7

 

 

 

19.Nature of Grant. In accepting the SAR, the Participant acknowledges,
understands and agrees that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b) the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of share appreciation
rights, or benefits in lieu of share appreciation rights, even if share
appreciation rights have been granted in the past;

 

(c) all decisions with respect to future share appreciation rights or other
grants, if any, will be at the sole discretion of the Company.

 

(d) the grant of the SAR and the Participant's participation in the Plan shall
not create a right to Employment or be interpreted as forming an Employment or
service contract with the Company, the Employer or any Affiliate and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate the Participant's Employment relationship (if any);

 

(e) the Participant is voluntarily participating in the Plan;

 

(f) the SAR and the Shares subject to the SAR are not intended to replace any
pension rights or compensation;

 

(g) the SAR and the Shares subject to the SAR are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long
service awards, pension or retirement or welfare benefits or similar payments;

 

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

 

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the SAR resulting from the termination of Participant's Employment
or other service relationship with the Company or the Employer (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant's employment agreement, if any), and in consideration of the grant
of the SAR to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company, its
Affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, its Affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the SAR and the benefits evidenced by this Notice do not create any entitlement
to have the SAR or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Shares; and

 



8

 

 

 

(k) the following provisions apply only if the Participant is employed outside
the United States:

 

(i) the SAR and the Shares subject to the SAR are not part of normal or expected
compensation or salary for any purpose; and

 

(ii) neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant's local currency and
the United States Dollar that may affect the value of the Shares or of any
amounts due to the Participant pursuant to the exercise of the SAR or the
subsequent sale of any Shares acquired upon exercise.

 

20.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

21.Amendment and Termination.   Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice that adversely affects the Participant’s
rights hereunder in any material respect or termination of this Notice shall be
made by the Company without the written consent of the Participant.

 

22.Binding Effect. This Notice shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under the
Participant.

 

23.Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of England and Wales, without regard to conflict of laws
principles.

 

24.Severability.   In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 

25.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the SAR
and on any Shares issued under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

26.Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach by the Participant or any other
Participants.

 

 

9

 



 



2009 ROWAN COMPANIES, INC. INCENTIVE PLAN

 

2013-2015 PERFORMANCE UNIT AWARD NOTICE

 

1.Grant of Performance Units. To carry out the purposes of the 2009 Rowan
Companies, Inc. Incentive Plan, as amended and restated and as assumed and
adopted by the Company (as defined below) effective May 4, 2012 (the “Plan”),
and Annex 2 to the Plan, and subject to the conditions described in this Notice
and the Plan, Rowan Companies plc, a public limited company incorporated under
English law (the “Company”) hereby grants to ________________ (the
“Participant”) _____ Performance Units at target, each valued at $100, effective
as of March 6, 2013 (the “Grant Date”), with respect to the three-year
performance period commencing January 1, 2013 (such Performance Units, the
“Grant”). The Grant is intended to qualify as “qualified performance-based
compensation” as described in Code Section 162(m)(4)(C). All capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan;
references in this Notice to the Plan shall be taken to include Annex 2 to the
Plan; the Plan is incorporated herein by reference as a part of this Notice.

 

See Schedule A for the manner in which the actual number of Performance Units
that vest will be determined based on performance. The Performance Unit
measurements and levels (threshold, target, maximum) are provided in Schedule A.

 

2.Vesting.

 

(a)Subject to Sections 2(b) and (c) below, to the Participant’s continued
Employment through the Three Year Vesting Date (as defined below), and to the
adjustments described in Schedule A and certification of the level of attainment
of the performance goals by the Company’s Compensation Committee in accordance
with the requirements of Code Section 162(m), the Grant shall vest on the third
anniversary of the Grant Date (the “Three-Year Vesting Date”) based on the level
of attainment of the performance goals as of the Three-Year Vesting Date as
certified in writing by the Compensation Committee.

 

(b)Notwithstanding the foregoing, if the Participant’s Employment terminates
prior to the Three-Year Vesting Date and (A) (i) such termination occurs by
reason of Retirement (as defined below), (ii) the Participant provides the
Company with at least thirty (30) days’ notice prior to such Retirement, and
(iii) the Grant Date set forth above is more than six (6) months prior to the
date on which the Participant’s Employment terminates by reason of Retirement,
or (B) such termination occurs by reason of the Participant’s death or
Disability (as defined below), then, in any case, the Performance Units shall
become fully vested upon such termination of Employment (to the extent not
then-vested) (any date on which such accelerated vesting occurs, the
“Accelerated Vesting Date”). If the Employment of the Participant terminates
prior to the Three-Year Vesting Date for any reason other than due to
Retirement, death or Disability, the Grant shall be forfeited in its entirety
without consideration therefor.

 

For purposes of this Notice, (X) “Retirement” of an Employee shall have occurred
if, as of the Employee’s date of termination of Employment, the Employee (i) has
attained at least 60 years of age and (ii) has completed at least five (5)
consecutive years of service as an Employee to the Company or an Affiliate
thereof; and (Y) “Disability” means the Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months,
receiving disability benefits under the applicable disability plan of the
Company (or of an Affiliate). Determination of the date of termination of
Employment by reason of Retirement or Disability and the satisfaction of the
requirements for Retirement or Disability, as applicable, shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties

 



1

 



 

(c)Notwithstanding anything herein to the contrary, in the event of a Change in
Control, subject to the Participant’s continued Employment through the date of
such Change in Control, the greater of the number of Performance Units
(i) initially granted at target under Section 1 above or (ii) based on the
then-current expected level of attainment as determined by the Compensation
Committee as of the date of the Change in Control shall be fully vested
immediately prior to the Change in Control. Notwithstanding any provisions or
definitions contained in the Plan, for purposes of the Grant, a merger or other
transaction shall not constitute a Change in Control if it is effected for the
purpose of changing the place of incorporation or form of organization of the
Company or the ultimate parent company of the Company and its Affiliates.

 

3.establishment of Accounts. The Company shall maintain an appropriate
bookkeeping record that from time to time will reflect the Participant’s name,
the number of Performance Units initially credited to the Participant (and as
subsequently measured as provided in Schedule A) and the value of the
Performance Units credited to the Participant (the “Account”) as determined by
the Compensation Committee. The Grant of Performance Units at target shall be
credited to the Participant’s Account effective as of the Grant Date and
thereafter adjusted as provided in Schedule A.

 

4.Reorganization of the Company. The existence of this Notice shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock or the rights
thereof; the dissolution or liquidation of the Company; any sale or transfer of
all or any part of its assets or business; or any other corporate act or
proceeding whether of a similar character or otherwise.

 

5.Recapitalization Events. In the event of share dividends, spin-offs of assets
or other extraordinary dividends, share splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), the Performance Units shall be subject to
adjustment as provided in the Plan.

 

6.Amount of Payment. The amount of the payout of the Performance Units (if any)
will be finally determined on the earlier to occur of (a) the Three-Year Vesting
Date and (b) a Change in Control.

 

7.Time and Form of Payment; Forfeiture. Payment to the Participant of amounts
due hereunder shall be made in cash on the earlier to occur of: (i) the
consummation of a Change in Control that constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) and (ii) the
Three-Year Vesting Date. The Company shall distribute such amounts to the
Participant on or within ten (10) days after the applicable event requiring such
distribution, provided that any such distribution made pursuant to clause (i)
above upon the occurrence of a Change in Control that constitutes a “change in
control event” shall be made or deemed made immediately preceding and effective
upon the occurrence of such transaction or event. For the avoidance of doubt,
payment of any amounts due in respect of any Performance Units that vest on an
Accelerated Vesting Date in accordance with Section 2(b) above shall not be made
until the amount of the payout of the Performance Units (if any) is finally
determined in accordance with Section 6 above. Upon termination of Employment
for any reason prior to the earlier of (i) the Three-Year Vesting Date or (ii) a
Change in Control, the Performance Units shall be forfeited immediately upon
termination unless determined otherwise by the Committee.

 

 

2

 



 

8.Transfer of Performance Units. No right to receive payment hereunder shall be
transferable or assignable by the Participant, except by will or the laws of
descent and distribution.

 

9.Certain Restrictions. The Participant acknowledges that he or she will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with the
terms of this Notice or the Plan, or securities laws or any other applicable
laws, rules or regulations.

 

10.Recoupment. Notwithstanding any provision of this Notice to the contrary, the
Committee may, in its sole discretion:

 

(a)recoup from the Participant all or a portion of the cash paid under this
Notice if the Company’s reported financial or operating results are materially
and negatively restated within five years of the grant or payment of such
amounts; and

 

(b)recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or Employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the cash paid under this Notice within five years of such conduct.

 

In addition, the Grant is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by Company in its discretion to be applicable to the
Participant.

 

11.Code Section 409A; No Guarantee of Tax Consequences. This award of
Performance Units is intended to be compliant with Code Section 409A and the
provisions hereof shall be interpreted and administered consistently with such
intent. Notwithstanding any provision of the Plan or this Notice to the
contrary, if at any time the Committee determines, in its sole discretion, that
this award of Performance Units (or any portion thereof) may not be compliant
with Code Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Notice, or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to provide for either the
Performance Units to be exempt from the application of Code Section 409A or to
comply with the requirements of Code Section 409A; provided, however, that this
Section 11 shall not create any obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so. The Company makes no
commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Notice.

 



3

 

 

 

12.Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Participant’s employer
(the “Employer”), the ultimate liability for all income tax, social insurance
contributions, national insurance contributions, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Grant,
including, but not limited to, the grant, vesting or payment of the Performance
Units and the issuance of cash pursuant to such payment, and (ii) do not commit
to and are under no obligation to structure the terms of the Grant or any aspect
of the Performance Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(a)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or

 

(b)withholding from payout of the Performance Units through withholding of cash;

 

provided, however, that the Participant agrees and acknowledges that, unless the
Committee determines otherwise, the Company or the Employer, as applicable, will
withhold cash to be paid with respect to the Performance Units pursuant to
subsection (b) above; and provided further, that if the Participant is a Section
16 officer of the Company under the Exchange Act, the Participant may elect the
method of withholding from alternatives (a) – (b) herein in advance of any
relevant withholding event, and in the absence of the Participant’s timely
election, the Company will withhold cash upon the relevant withholding event
pursuant to subsection (b) above.

 

Depending on the withholding method actually used, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates in which case the Participant will receive a refund of any
over-withheld amount in cash.

 

The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
pay amounts due hereunder if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.

 



4

 

 

 

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the Grant is not made within ninety
(90) days of any event giving rise to the income tax liability or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by you to the Employer, effective on the Due Date.
The loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to herein or otherwise permitted under the Plan. Notwithstanding
the foregoing, if the Participant is a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the
Participant shall not be eligible for a loan to cover the income tax due as
described above. In the event the Participant is such a director or executive
officer and the income tax due is not collected from or paid by the Participant
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to the Participant on which additional income tax and national insurance
contributions (“NICs”) will be payable. The Company or the Employer may recover
any such additional income tax and NICs at any time thereafter by any of the
means referred to herein or otherwise permitted under the Plan. The Participant
will also be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime.

 

13.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other Grant materials by and
among the Company, the Employer and any Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 

The Participant understands that the Company, the Employer and any Affiliates
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Performance Units or any other entitlement to cash or
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

The Participant understands that Data will be transferred to such stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The recipients of Data may be located in the United States or
elsewhere, and the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting his or her human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her human resources
representative. Further, the Participant is providing his or her consents herein
on a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her Employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant's
consent is that the Company would not be able to grant the Performance Units or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant’s refusal or withdrawal of his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant may contact his or her human resources
representative.

 



5

 

 

 

14.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

15.Nature of Grant. The Participant acknowledges and agrees that:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b)the Grant is voluntary and occasional and does not create any contractual or
other right to receive future grants of Performance Units, or benefits in lieu
of Performance Units, even if Performance Units have been granted in the past;

 

(c)all decisions with respect to future Performance Units or other awards, if
any, will be at the sole discretion of the Company;

 

(d)the Grant and the Participant’s participation in the Plan shall not create a
right to Employment or be interpreted as forming an Employment or services
contract with the Company, the Employer or any Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate the Participant’s Employment relationship (if any);

 

(e)the Participant is voluntarily participating in the Plan;

 

(f)the Performance Units are not intended to replace any pension rights or
compensation;

 

(g)the Performance Units and the income and value of same, are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

 

(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Units resulting from the Participant ceasing to
provide Employment or other services to the Company or the Employer (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant's employment agreement, if any), and in consideration
of the Grant to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company, its
Affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, its Affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 



6

 

 

 

(i)for purposes of this Grant, the Participant will no longer be considered an
Employee as of the date the Participant ceases to actively provide services
to the Company or an Affiliate; further, in the event the Participant ceases to
be an Employee (for any reason whatsoever, whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant's employment agreement,
if any), unless otherwise provided in this Notice or determined by the Company,
the Participant’s right to vest in or received payment pursuant to the
Performance Units under the Plan, if any, will terminate effective as of the
date that the Participant is no longer actively providing services and will not
be extended by any notice period (e.g., active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of this Grant (including
whether the Participant may still be considered to be providing services while
on an approved leave of absence);

 

(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Units and the benefits evidenced by this Notice do not create
any entitlement to have the Performance Units or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of the
Company; and

 

(k)the following provisions apply only if the Participant is employed outside
the United States:

 

(i)the Performance Units and the income and value of same are not part of normal
or expected compensation or salary for any purpose; and

 

(ii)neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant's local currency and
the United States Dollar that may affect the value of the Performance Units or
of any amounts due to the Participant pursuant to the payment of the Performance
Units.

 

16.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition of
cash underlying the Performance Units. The Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

 

17.Amendment and Termination. Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice that adversely affects the Participant’s
rights hereunder in any material respect or termination of this Notice shall be
made by the Company without the written consent of the Participant.

 

18.Binding Effect. This Notice shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under the
Participant.

 



7

 

 

 

19.Governing Law and Venue. This Notice shall be governed by, and construed in
accordance with, the laws of England and Wales, without regard to conflict of
laws principles.

 

20.Severability. In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

 

21.Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach by the Participant or any other
Participants.

 

 

8

 



 

SCHEDULE A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9

 

 

 

